Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-15 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 4/7/2020 are acceptable for examination proceedings.
Claim Interpretation
4.	Claims 1, 4, 8-9 includes the limitation with and/or. For the examination purpose examiner interpreted those claim limitation with “or”.
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
the estimation unit in claim 2-4, 
the estimation unit, a surface temperature measuring unit in claim 5,
the imaging unit in claim 6, the estimation unit in claim 7, 
a storage unit, the estimation unit in claim 8, 
a receiving unit, a model updating unit, the imaging unit in claim 9,
a model updating unit, the imaging unit, the estimation unit in claim 10-11,
a receiving unit, the control unit, the estimation unit in claim 12,
the control unit, the imaging unit, the estimation unit in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shikii (US PG Pub: 2016/0363340).
9.	Regarding claim 1, Shikii discloses: 
	An air-conditioning control apparatus (e.g., In the present embodiment, the air conditioner 10 is at least equipped with a thermal image acquisition unit 11, a temperature sensor 12, a computational unit 13, and a control unit 14, as illustrated in FIG. 1.) (Para. [0072]), comprising: an imaging unit that takes an image of at least one user (e.g., The thermal image acquisition unit 11 has an effective angular field of view (angle of view) in the vertical direction and an effective angular field of view in the horizontal direction, and is able to acquire a two-dimensional thermal image of a body existing in the air-conditioned space 60 in front of the air conditioner 10) (Para. [0074]-[0075]);
an estimation unit that estimates a thermal sensation representing how hot or cold the at least one user feels based on the image of the at least one user taken by the imaging unit (e.g., The thermal sensation estimation unit 138 estimates the thermal sensation of the person 50 on the basis of a thermal image obtained from the thermal image acquisition unit 11 and parameters set in the air conditioner 10) (Para. [0097]);
	and a control unit that controls a first air-conditioning operation of an air conditioner based on an estimation result of the estimation unit so that the thermal sensation falls within a 
	the air conditioner targeting a room in which the at least one user is present, wherein the image shows a motion of the at least one user representing a hot or cold sensation of the user and/or a state of the at least one user representing a hot or cold sensation of the at least one user (e.g., The control unit 14 controls parts such as the louver, the compressor, and the fan on the basis of a result from the computational unit 13, or in other words, an estimated thermal sensation of the person 50 in the air-conditioned space 60, and thereby conducts air conditioning control of the air-conditioned space 60 so that the environmental temperature becomes comfortable for the person 50. For example, if the control unit 14 determines, from the estimated thermal sensation of the person 50, that the person 50 feels hot, the control unit 14 causes the compressor and the fan to operate to control the wind temperature and wind speed, and thereby cause cool air to be produced. Note that the control unit 14 may additionally use the thermal image acquired by the thermal image acquisition unit 11 to recognize the position of the person 50, and cause the louver to face in the direction of the recognized person 50. Consequently, since the ambient temperature around the person 50 may be lowered, the person 50 no longer feels hot and is able to be comfortable. In addition, for example, if the control unit 14 determines, from the estimated thermal sensation of the person 50, that the person 50 feels cold, the control unit 14 causes the compressor and the fan to operate to control the wind temperature and wind speed, and thereby cause warm air to be produced. Note that the control unit 14 may additionally use 
	and the estimation unit extracts the motion of the at least one user (e.g., As an example, the air conditioner additionally may be provided with a human position estimator that estimates a position of the person relative to the air conditioner based on the thermal image acquired by the thermal image acquirer and a position of the thermal image acquirer inside the air-conditioned space) (Para. [0050]). and/or the state of the at least one user from the image to estimate the thermal sensation (e.g., The computational unit 13 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by the thermal image acquisition unit 11) (Para. [0081]).
10.	Regarding claim 2, Shikii discloses: 
	The air-conditioning control apparatus of claim 1, wherein the air conditioner includes a sensor that senses room environment information about an environment in the room (e.g., The temperature sensor 12 is a thermistor or thermocouple, for example, and is able to measure the temperature of a point in the air-conditioned space 60 or a point on the surface of a member. In the present embodiment, the temperature sensor 12 is placed in a location such as the air intake port inside the air conditioner 10, for example, and measures the ambient temperature, which is the temperature of regions other than the person 50 in the air-conditioned space 60. The temperature sensor 12 transmits the measured ambient temperature to the computational unit 13) (Para. [0078]), and the estimation unit estimates the thermal sensation also based on the room environment information (e.g., Note that the thermal emission estimation unit 137 may use an 
11.	Regarding claim 3, Shikii discloses: 
	The air-conditioning control apparatus of claim 1, wherein the estimation unit calculates a clothing amount of the at least one user from the image, and estimates the thermal sensation also based on the calculated clothing amount (e.g., Note that the times during which the wind is blowing into the person 50 is not limited to the louver scanning timings, and may also be estimated from temperature variations in the region of the person 50 in a thermal image acquired by the thermal image acquisition unit 11. In addition, the air conditioner 10 may also use a thermal image acquired by the thermal image acquisition unit 11 to estimate the amount of clothing worn by the person 50 from a constant of surface temperature variation after the wind blows onto the person 50. For example, if the temperature rises more rapidly after the wind blows onto the person 50 during the summer, it may be estimated that the person 50 is wearing little clothing, whereas if the temperature falls more quickly after the wind blows onto the person 50 during the winter, it may be estimated that the person 50 is wearing much clothing. Subsequently, a person's thermal sensation may be estimated on the basis of the computed amount of clothing, or a person's thermal sensation may be estimated from a value such as a predicted mean vote (PMV) based on the amount of clothing computed in this way) (Para. [0111]).
12.	Regarding claim 4, Shikii discloses: 
The air-conditioning control apparatus of claim 1, wherein the estimation unit calculates sex and/or an age of the at least one user from the image, and estimates the thermal sensation also based on the calculated sex and/or age of the at least one user (e.g., Additionally, human .

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Meggers (US PG Pub: 2018/0073930).
15.	Regarding claim 5, Shikii teaches the air-conditioning control apparatus of claim 1 but does not specifically teach further comprising: a surface temperature measuring unit that measures a surface temperature of the user present in the room, wherein the estimation unit estimates the thermal sensation also based on a measurement result of the surface temperature measuring unit.
	Meggers teaches afurther comprising: a surface temperature measuring unit that measures a surface temperature of the user present in the room, wherein the estimation unit estimates the  The method may also involve detecting or estimating at least one occupant surface temperature of at least one individual in the space, and adjusting environmental conditions in the space as a result of a determination that at least one skin temperature is not within an acceptable range) (Para. [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Shikii and Meggers before him/her, to modify the teachings of Shikii to include the a surface temperature measurement of user teachings of Meggers with the motivation to adjust environmental conditions in the space as a result of a determination that at least one skin temperature is not within an acceptable range (Meggers: Para. [0007]).
16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Honda (US PG Pub: 2016/0061478).
17.	Regarding claim 5, Shikii teaches the air-conditioning control apparatus of claim 1 but does not specifically teach wherein the air conditioner is installed in a ceiling of the room, and the imaging unit is provided for the air conditioner.
	Honda teaches wherein the air conditioner is installed in a ceiling of the room (e.g., In addition to the typical air-conditioning control functions that control air-conditioners 21, 22, 23, and 24 disposed in a ceiling of each area A1 and A2) (Para. [0038]), and the imaging unit is provided for the air conditioner (e.g., As main functional units, a thermal-image generation unit 11, a person-detection unit 12, a background-temperature calculation unit 13, and an air-conditioning control unit 14 are disposed in the air-condition control apparatus 10) (Para. [0033]). 
.
18.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Tsuda (US PG Pub: 2019/0162439).
19.	Regarding claim 7, Shikii teaches the air-conditioning control apparatus of claim 1 but does not specifically teach  wherein if the at least one user includes users present in the room, the estimation unit estimates the thermal sensation of each of the users.
	Tsuda teaches wherein if the at least one user includes users present in the room, the estimation unit estimates the thermal sensation of each of the users (e.g., As an example, the air conditioner additionally may be provided with a human position estimator that estimates a position of the person relative to the air conditioner based on the thermal image acquired by the thermal image acquirer and a position of the thermal image acquirer inside the air-conditioned space) (Para. [0069], as per Fig. 2(a)-2(d), no. of people is present in the room with thermal sensation of each user from high to low temperature). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Shikii and Tsuda before him/her, to modify the teachings of Shikii to include estimates the thermal sensation of each of the users teachings of Tsuda with the motivation to provide an equipment control device and an equipment control method capable of increasing detection accuracy while reducing the .
20.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Tsuda, and further in view of Kusukame (CN105339742A).
21.	Regarding claim 8, the combination of Shikii and Tsuda teaches the air-conditioning control apparatus of claim 7 but does not specifically teach further comprising: a storage unit that stores user sensory information about the motion and/or state of each of the users associated with the thermal sensation of the user who is showing the motion and/or the state, wherein the estimation unit extracts the motion and/or state of each of the users from the image, and estimates the thermal sensation of the user using an extraction result and the user sensory information.
	Kusukame teaches further comprising: a storage unit that stores user sensory information about the motion and/or state of each of the users associated with the thermal sensation of the user who is showing the motion and/or the state, wherein the estimation unit extracts the motion and/or state of each of the users from the image, and estimates the thermal sensation of the user using an extraction result and the user sensory information (e.g., FIG. 6 is a diagram showing the configuration of an air conditioner 100 related to Modification Example 2.
FIG. In the modified example shown in Fig. 6, the calculation unit 130 further includes an active 
mass calculation unit 139 and a buffer 140. For example, in Fig. 7, the thermal image 103c is assumed to be a thermal image at time T1, and  the thermal image 103d is assumed to be a thermal image at time T2 that is a predetermined time later than time T1. At this time, the position determining unit 131 determines the position of the person 102 at time T1 based on the thermal image 103c, or determines the position of the person 102 at time T2 based on the thermal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Shikii, Tsuda, and Kusukame before him/her, to modify the combined teachings of Shikii, and Tsuda to include the teachings of Kusukame with the motivation to control the compressor and the fan in accordance with the amount of human activity calculated based on the thermal sensation (Kusukame: Para. [0131]).
22.	Claim 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Sakata (JPH06265190A).
23.	Regarding claim 9, Shikii teaches the air-conditioning control apparatus of claim 1, further comprising: a receiving unit capable of receiving thermal sensation information inputted by the at least one user, the thermal sensation information representing the thermal sensation of the at least one user (e.g., Accordingly, a table of threshold values according to age may be stored inside the thermal sensation estimation unit 138, and by having a user input his or her age, the threshold value may be changed according to the age to determine the thermal sensation. This 
Shikii but does not specifically teach and a model updating unit that learns for an estimation model used for estimating the thermal sensation, based on the image taken by the imaging unit and/or the thermal sensation information received via the receiving unit.
	Sakata teaches and a model updating unit that learns for an estimation model used for estimating the thermal sensation, based on the image taken by the imaging unit and/or the thermal sensation information received via the receiving unit (e.g., Further, the neural network 6 constituting the present embodiment contains information indicating the temperature of the back of the human body and the state of clothing (that is, the amount of clothing) obtained in advance by the infrared CCD camera 2 and the like, and the declaration information indicating the sensation of warming and cooling of the human body. Based on the learning result, the warm / cold sensation of the human body is predicted from the information representing the hand back temperature and the clothing state of the human body among the human body information obtained by the infrared CCD camera 2, etc., and the information representing the warm / cold sensation is output) (Para. [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Shikii and Sakata before him/her, to modify the teachings of Shikii to include model updating unit teachings of Sakata with the motivation to control the room temperature to a room temperature that matches the actual sensation of each individua (Sakata: Para. [0025]).
24.	Regarding claim 10, Shikii teaches the air-conditioning control apparatus of claim 1 but does not specifically teach further comprising: a model updating unit that recognizes an actual 
	Sakata teraches further comprising: a model updating unit that recognizes an actual thermal sensation of the at least one user from the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit, and learns for an estimation model used for estimating the thermal sensation, based on a recognition result (e.g., Means for Solving the Problems In order to achieve the above object, the air conditioner according to the present invention is an air conditioner that controls the temperature in a room, and includes the temperature of the back of the human body and the state of clothing in the room. It was obtained by the input means based on the learning results of the input means for inputting the human body information, the information indicating the back temperature and the clothes state of the human body obtained in advance by the input means, and the declaration information indicating the warm and cold sensation of the human body. A neural network that predicts the warm / cold sensation of the human body from the information representing the temperature of the back of the human body and the state of clothing in the 24-11-2021 2 human body information and outputs the information representing the hot / cold sensation, and the hot / cold sensation obtained by the neural network. It is characterized by being provided with a control means for controlling the temperature in the room based on the information to be represented) (Para. [0007]).
25.	Regarding claim 11, the combination of Shikii and Sakata teaches the air-conditioning control apparatus of claim 10, wherein Sakata further teaches the model updating unit learns for 
26.	Regarding claim 12, the combination of Shikii and Sakata teaches the air-conditioning control apparatus of claim 11, wherein Sakata further the change in the motion and state based on which the thermal sensation of the at least one user has been determined is a decrease in frequency of the motion and state, or an absence of the motion and state (e.g., Based on the learning result, the warm / cold sensation of the human body is predicted from the information representing the hand back temperature and the clothing state of the human body among the human body information obtained by the infrared CCD camera 2, etc., and the information 
27.	Regarding claim 13, the combination of Shikii and Sakata teaches the air-conditioning control apparatus of claim 10, wherein Shikii further comprising: a receiving unit capable of receiving thermal sensation information inputted by the at least one user, the thermal sensation information representing the thermal sensation of the at least one user (e.g., In addition, the threshold value may also be modified depending on the person. The threshold value may be estimated from the dietary intake (caloric intake) and the surface area of the person. Since the surface area of a person may be estimated from the height and weight of the person, by having a user input his or her caloric intake, height, and weight into the thermal sensation estimation unit 138, this threshold value may be calculated and set individually inside the thermal sensation estimation unit 138 to determine the thermal sensation. This configuration enables highly accurate estimation of thermal sensation that additionally accounts for individual differences) (Para. [0100]),
	wherein the control unit learns an item of control of the first air-conditioning operation based on the thermal sensation information received via the receiving unit after the first air-conditioning operation performed based on the estimation result of the estimation unit so that the thermal sensation of the at least one user falls within the target range (Refer to Para. [0100], [0104] and [0105] in detail).
28.	Regarding claim 14, the combination of Shikii and Sakata teaches the air-conditioning control apparatus of claim 10, wherein Shikii further teaches the control unit learns an item of control of the first air-conditioning operation based on the image taken by the imaging unit after the first an-conditioning operation performed based on the estimation result of the estimation 
29.	Regarding claim 15, the combination of Shikii and Sakata teaches the air-conditioning control apparatus of claim 13, wherein Shikii further teaches the item of the control of the first air-conditioning operation include at least one of a rotational speed of an indoor fan included in the an conditioner, a position of a flap adjusting a direction of air blown out from the air conditioner, or a set temperature of the air conditioner (e.g., Next, the air conditioner 10 conducts air conditioning control (S13). Specifically, the control unit 14 of the air conditioner 10 controls parts such as the louver, the compressor, and the fan on the basis of the estimated thermal sensation of the relevant person, and thereby conducts air conditioning control of the air-conditioned space so that the environmental temperature becomes comfortable for the relevant person. Note that a detailed description has been given above, and thus is omitted here) (Para. [0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116